Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
All former 112 rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of all of the claims is the inclusion of limitations not found in the prior art, those being: for claim 1 (and hence all of the depending claims): “wherein a diverter (7’, 7’”) is arranged between the inlet pipe (1’, 8”) and the outlet pipe (2’, 2”) defining said chamber (3’, 3”) between said inlet pipe (1’, 8”), diverter (1\ 7’”), the housing (6’, 6”) and the fluidising element (5’, 5”), and that the diverter (7\ 7’”), the inlet pipe (T, 8”), the outlet pipe (2\ 2”) and the fluidising element (5’. 5”) for controlling outflow of materials through the outlet pipe (2\ 2”) are coaxially arranged in the housing (6\ 6”).” (claim 1, last 5 lines).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The majority of the claims in the last office action were rejected on a 102 rejection based upon Wellwood.  The applicant argued that Wellwood was not in fact a 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several references cited disclose ways to measure powders and have 1 hopper feed into a lower hopper: Moretto, Memory, Shimada, and Ruhol.  Some references disclose two fluidizing elements: Rambaud, Nagell, Olivier, and Cloue.  A few have divertors/ deflectors/ cones or angle of repose type arrangements: Eckhardt, Hanrot (two of them).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P.B/Examiner, Art Unit 3754      

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        01/04/2021